            Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 1 of 25



CATHERINE McALPINE-EIG                        *       IN THE
315 Baltimore Road
Rockville, Maryland 20850                     *       UNITED STATES DISTRICT COURT

       Plaintiff,                             *       FOR THE

v.                                            *        DISTRICT OF MARYLAND

MONTGOMERY COUNTY DEP’T                       *
OF HEALTH AND HUMAN SERVS.
101 Monroe Street                             *
Rockville, Maryland 20850
                                              *
       Serve on:
       Marc Elrich                            *
       County Executive
       Montgomery County Government           *
       101 Monroe Street, 2nd Floor                   Case No.: 8:19-cv-02536
       Rockville, Maryland 20850              *

       Defendant.                             *

*      *        *      *       *       *     *   *            *         *    *       *
                                           COMPLAINT

       COMES NOW, Catherine McAlpine-Eig, by and through her attorneys, Paul V. Bennett,

Esq., Elizabeth A. Marcus-Wenger, Esq., and Bennett & Ellison, P.C., and hereby sues

Montgomery County Department of Health and Human Services and in support thereof states:

                                   JURISDICTION AND VENUE

       1.       This court has jurisdiction pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq. (hereinafter referred to as “Title VII”).

       2.       This court has jurisdiction pursuant to the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12101, et seq.

       3.       This court has jurisdiction pursuant to Family and Medical Leave Act (hereinafter

referred to as “FMLA”), 29 U.S.C. §§ 2615 et seq.




                                                  1
            Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 2 of 25



       4.       This court has jurisdiction pursuant to Md. Code Ann., State Government Article

§ 20-606.

       5.       That all actions complained of herein took place in Montgomery County,

Maryland.

       6.       Defendant, Montgomery County Department of Health and Human Services, is

located in Montgomery County, Maryland.

       7.       That at all times relevant hereto, Defendant Montgomery County Department of

Health and Human Services, was a government agency employing fifteen (15) or more persons,

and is an “employer” within the meaning of Title VII, 42 U.S.C. §§ 2000e, et seq.; ADA, 42

U.S.C. §§ 12101, et seq.; FMLA, 29 U.S.C. §§ 2615 et seq.; and Md. Code Ann., State

Government Article, § 20-601(d) (2016).

       8.       In accordance with Title VII, ADA, and Md. Code Ann., State Government

Article, § 20-601(d) (2016), Plaintiff timely contacted the Maryland Commission on Civil Rights

on March 22, 2018 and filed a Charge of Discrimination with the Maryland Commission on Civil

Rights on September 10, 2018. On June 6, 2019, a Notice of Right to Sue was issued by the U.S.

Equal Employment Opportunity Commission. Therefore, Plaintiff has properly exhausted her

administrative remedies before timely filing suit.

                            FACTS COMMON TO ALL COUNTS

       9.       Plaintiff’s gender is female. At all times mentioned herein, she has suffered a

disability, namely anxiety and depression.

       10.      Plaintiff was hired by Montgomery County Department of Health and Human

Services on or about December 23, 1985 as Social Worker, Level I.




                                                 2
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 3 of 25



       11.     On or about May 15, 1999, Plaintiff was promoted to Manager III. This position

involved supervisory responsibilities.

       12.     At all relevant times, Plaintiff was employed by Defendant as a Manager III with

an annual salary of $135,982.00 and employment benefits including employer provided health

insurance, vacation time, sick leave, pension benefits, 401(k), life insurance, and other benefits.

       13.     Further, at all times during Plaintiff’s employment, Plaintiff met or exceeded her

employer’s legitimate expectations.

       14.     On or about May 15, 2013, Plaintiff complained to Dr. Raymond Crowel (male,

no known disability), Deputy Chief Manager II, and Scott Greene (male, no known disability),

Deputy Chief Manager II, that she was being subjected to unfair terms and conditions of

employment due to her sex. Specifically, Scott Greene, Deputy Chief Manager II, and Dr.

Raymond Crowel, Chief, required Plaintiff to submit mileage reports for reimbursement in a

different and protracted manner as compared to her male colleagues within her department. Larry

Gamble (male, no known disability), Manager III; Eugene Morris (male, no known disability),

Manager III; and Scott Greene, Deputy Chief Manager II, were not subjected to these same terms

and conditions of employment. Despite her complaints, the disparate treatment persisted through

at least June 2018.

       15.     Effective on or about July 1, 2013, Plaintiff was involuntarily transferred from

Contract Administration where Plaintiff had been responsible for the administration of a budget

totaling several million dollars consisting of funds from the federal, state, and county

governments. Instead, Plaintiff was placed at the Outpatient Addiction and Mental Health

Services with the job title of Manager III. Plaintiff was thereafter excluded from management

and administration meetings. Further, Plaintiff was thereafter micromanaged by her new




                                                 3
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 4 of 25



supervisor, Hardy Bennett (male, no known disability). Plaintiff also was made to endure

insubordination from those reporting to her and who prevented her from performing her job

effectively.

       16.     In 2015, Plaintiff informed her employer of her disability.

       17.     Subsequently, in October of 2015, Plaintiff was involuntarily transferred by Dr.

Crowel from Outpatient Addiction and Mental Health Services to a “special project” without any

supervisory responsibilities at all and her managerial duties were removed.

       18.     In or about September of 2017, Plaintiff requested that her mileage

reimbursement cease being processed in a protracted and onerous process. That request was

denied despite her male counterparts and those without disabilities not having to submit

reimbursement requests according to this same process.

       19.     Further, in or about September of 2017, National Recovery Month, Plaintiff was

charged with organizing events in honor of the Month and was allocated $10,000.00 for these

events. While Plaintiff was organizing these events, she received over thirty (30) reminders from

Mr. Bennett of her responsibilities and the budget.

       20.     On Sunday, November 19, 2017, Plaintiff informed her supervisor, Hardy

Bennett, via email that she would not be in the office on Monday, November 20, 2017 as she was

ill. He confirmed receipt of her email and her anticipated absence due to illness.

       21.     On or about November 20, 2017, Plaintiff was absent from work on sick leave

and notified her second-line supervisor, Dr. Crowel, of her illness via email. Dr. Crowel

confirmed receipt of the email later that day.

       22.     On that same date, Plaintiff was supposed to have met with Dr. Crowel for an

unknown reason. However, due to the pattern of harassment that Plaintiff had experienced at the




                                                 4
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 5 of 25



hands of Defendant, Plaintiff had requested to have an agenda for the meeting in advance as well

as the right to a representative. Her request was denied.

       23.     Plaintiff had also previously requested, and been granted, leave during the latter

portion of the week.

       24.     On or about November 20, 2017, Kevin Wong (male, no known disability), CPA

who reports to Scott Greene and a colleague of Plaintiff’s, showed up at Plaintiff’s residence and

delivered a letter from Dr. Crowel notifying her of a third, involuntary transfer.

       25.     The next day, on or about November 21, 2017, Plaintiff sent a text message to

Hardy Bennett and Eugene Morris, a manager at her site, further describing her illness, which

detailed that she continued to be under doctor’s care.

       26.     Plaintiff had previously requested, and had previously been granted leave, for

November 22, 2017. The following day was Thanksgiving, an office holiday. She had also

previously requested, and been granted, leave for November 24, 2017.

       27.     On November 24, 2017, Plaintiff returned to her physician for further medical

care and treatment.

       28.     On both November 22, 2017 and November 24, 2017, Hardy Bennett asserted via

emails to Plaintiff that Plaintiff was improperly absent from work. Plaintiff replied by reminding

Mr. Bennett that she was on leave and also provided photos of lesions on her face that had

developed as a result of her illness.

       29.     Subsequently, Plaintiff sent Hardy Bennett a doctor’s note on November 26, 2017

documenting her ongoing illness.

       30.     The following day, November 27, 2017, Plaintiff received her first notice that she

was considered absent without leave (“AWOL”) from November 20, 2017 through December 2,




                                                 5
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 6 of 25



2017. According to Defendant’s protocol, Plaintiff should have been placed on leave in

accordance with the Family Medical Leave Act. However, Defendant failed to abide by its

protocol and used Plaintiff’s medical leave as an excuse to improperly discipline Plaintiff.

       31.     On or about November 27, 2017, Plaintiff complained to Dr. Crowel regarding

disparate treatment and unfair working conditions. She specifically identified that she was

contacted numerous times by telephone and email while she was on medical leave. Further, she

complained that she had been falsely accused of being AWOL.

       32.     Plaintiff’s complaints were not addressed or resolved by Dr. Crowel. In fact, Dr.

Crowel told Plaintiff that if she had reported to work on November 20, 2017, she would not have

been accused of being AWOL nor would she have been transferred. He made this statement to

Plaintiff despite having previously approved her to be on leave that week.

       33.     On or about November 29, 2017, Plaintiff was subjected to a third involuntary

transfer when she was transferred from Manager III working on special projects to working in

the Department of Corrections. As a result of this transfer, Plaintiff was excluded from

supervisory responsibilities and continued to be excluded from participating in management

meetings. Plaintiff is aware that her former duties were given to three people, namely, Rebecca

Garcia (no known disability), Program Manager; Kathie Nevin (no known disability), Manager

III; and Scott Greene, (male, no known disability), Manager II.

       34.     On or about November 30, 2017, Dr. Crowel sent an email to Plaintiff that she

would not have been accused of being AWOL had she appeared for the meeting he had

scheduled with her on November 20, 2017. Dr. Crowel made this statement despite Plaintiff

having notified him of her absence due to illness.




                                                 6
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 7 of 25



       35.     At all times relevant herein, Defendant had a policy to meet with each employee

annually to review their performance and goals. However, contrary to this policy, at no time

from 2013 through 2017 did Plaintiff have a formal, performance review discussion with her

supervisor, Hardy Bennett, or Dr. Crowel. During this same time period, Plaintiff repeatedly

complained that she was being treated differently as her counter-parts did not receive the same

treatment and that Defendant failed to follow its policies and procedures as to performance

appraisals and management. Further, upon information and belief, Plaintiff’s 2017 end-of-year

review was amended in a negative way by Dr. Crowel after she reviewed and signed it.

       36.     On or about June 7, 2018, Plaintiff was suspended without pay under the guise of

a pending investigation into alleged mismanagement and misuse of grant funds. Neither Mr.

Morris nor Mr. Greene were subjected to similar treatment when they violated the employee

conduct rules governing contract management and operations. The administrative leave without

pay for Plaintiff was converted to administrative leave with pay in December of 2018. However,

Plaintiff did not receive back pay for the first 90-days of her administrative leave.

       37.     Eugene Morris (male, no known disability), Manager III, and Leon Suskin (male,

no known disability), Supervisory Therapist, were not subjected to any discriminatory or

retaliatory actions. Mr. Morris and Mr. Suskin are similarly situated as they performed similar

duties to Plaintiff under the supervision of Dr. Crowel.

       38.     Eugene Morris was hired in or about August of 1990 and became a Manager III in

2005. As of 2016, he earned approximately $134,000.00. With less years of employment with

Defendant or as a Manager III, he was earning more than Plaintiff as of 2016.




                                                  7
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 8 of 25



       39.     Larry Gamble was hired in or about February of 2004 and became a Manager III

in 2003. As of 2016, he earned approximately $135,000.00. With less years of employment with

Defendant or as a Manager III, he was earning more than Plaintiff as of 2016.

                                            COUNT I
                                GENDER DISCRIMINATION
                                     (Disparate Treatment)
                            Title VII of the Civil Rights Act of 1964
                                   42 U.S.C. §§ 2000e et seq.

       40.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

       41.     That Defendant carried out the aforementioned acts of discrimination against

Plaintiff based on her gender (female) – a protected class under Title VII.

       42.     That the aforementioned acts constitute unlawful practices pursuant to Title VII of

the Civil Rights Act of 1964, as amended 42 U.S.C. §§ 2000e et seq.

       43.     That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her gender (female).

       44.     That the unlawful employment practices complained of above were intentional.

       45.     That the discriminatory actions as set forth above, have cause and will continue to

cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,

humiliation, and mental anguish.

       46.     That the intentional discriminatory actions of Defendant, as alleged above, were

done with malice and/or reckless indifference to Plaintiff’s rights.

       47.     That Plaintiff was similarly situated to Larry Gamble (male), Manager III; Eugene

Morris (male), Manager III; and Scott Green (male), Deputy Chief Manager II, in that they




                                                 8
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 9 of 25



performed a similar position and duties. Further, they were also supervised by Hardy Bennett and

Dr. Raymond Crowel and received more favorable treatment in that they were not involuntary

transferred, did not have their supervisory responsibilities removed from them, were not placed

on administrative leave, or were otherwise adversely affected.

       48.     That Plaintiff was discriminated against in employment based on her gender when

she was treated less favorably than similarly situated male employees, including but not limited

to Larry Gamble, Eugene Morris, and Scott Green who were not subjected to the aforementioned

acts of discrimination, including but not limited to: involuntary transfer, removal of supervisory

duties, and placement on administrative leave. A motivating factor for taking the aforementioned

adverse job actions against Plaintiff was because of her gender.

       WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                        COUNT II
                            DISABILITY DISCRIMINATION
                                  (Disparate Treatment)
                     Americans with Disabilities Act of 1990, as amended
                                 42 U.S.C. § 12101, et seq.

       49.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

       50.     Title I of the ADA, 42 U.S.C. §§ 12111-12117, prohibits discrimination against

disabled individuals in the terms, conditions, and privileges of employment.

       51.     Defendant is a “covered entity” and “employer” under Title I of the ADA, 42

U.S.C. § 12111(2) and (5) respectively.

       52.     Plaintiff was qualified for her position as a Manager III and was performing her

job duties at a level that met or exceeded Defendant’s legitimate expectations.




                                                 9
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 10 of 25



       53.       At all relevant times herein, Plaintiff suffered from a “disability” as that term is

defined in the Americans with Disabilities Act, as she suffered from a condition, namely anxiety

and depression, that resulted in her experiencing elevated stress and having difficulty

concentrating.

       54.       Plaintiff nevertheless was able to carry out the essential functions of her position

with or without reasonable accommodation.

       55.       In 2015, Plaintiff notified her employer of her disabilities.

       56.       That similarly-situated employees outside the protected class, including but not

limited to other individuals in her department, namely Larry Gamble (Manager III), Eugene

Morris (Manager III), and Scott Green (Deputy Chief Manager II) all individuals without

disabilities and all employed by the Defendant, were not subjected to the same kind of adverse

employment actions that Plaintiff endured, including, but not limited to: involuntary transfer,

removal of supervisory duties, and placement on administrative leave.

       57.       As a direct and proximate result of the Defendant’s discriminatory actions,

Plaintiff has suffered lost wages and lost benefits, emotional and physical distress, she has

incurred attorney’s fees, and litigation costs.

       WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                           COUNT III
                             HOSTILE WORK ENVIRONMENT
                       (Adverse Actions and Protected Activity Deterrents)
                            Title VII of the Civil Rights Act of 1964
                                    42 U.S.C. §§ 2000e et seq.

       58.       Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.




                                                   10
             Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 11 of 25



        59.     The actions set forth above were designed to intimidate, harass, and humiliate

Plaintiff.

        60.     That Defendant’s supervisors carried out the aforementioned acts against Plaintiff

on the basis of her gender (female)

        61.      That the aforementioned acts constitute unlawful practices pursuant to Title VII of

the Civil Rights Act of 1964, as amended 42 U.S.C. §§ 2000e et seq.

        62.     That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her gender (female).

        63.     That the unlawful employment practices complained of above were intentional,

unwelcome, and personally hostile and offensive to Plaintiff.

        64.     That the aforementioned conduct of Defendant’s supervisory employees was

sufficiently severe and pervasive so as to alter the terms and conditions of Plaintiff’s

employment and to create an intimidating, hostile and offensive working environment for

Plaintiff.

        65.     That the discriminatory actions, as set forth above, have caused and will continue

to cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,

humiliation and mental anguish as well as to incur legal fees and court costs.

        66.     That the intentional actions of Defendant against Plaintiff, as alleged above, were

done with malice and/or with reckless indifference to Plaintiff’s rights.

        67.     That Defendant knew or should have known of the aforementioned conduct of

Defendant’s supervisory employees against Plaintiff and failed to take prompt corrective actions.




                                                  11
             Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 12 of 25



        68.     That Defendant is vicariously liable for the conduct of its supervisory employees

carried out in the course and scope of their employment. All of the acts set forth above by the

supervisory employees were carried out in the course and scope of their employment.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                         COUNT IV
                            HOSTILE WORK ENVIRONMENT
                      (Adverse Actions and Protected Activity Deterrents)
                      Americans with Disabilities Act of 1990, as amended
                                  42 U.S.C. §§ 12101 et seq.

        69.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        70.     The actions set forth above were designed to intimidate, harass, and humiliate

Plaintiff.

        71.     That Defendant’s supervisors carried out the aforementioned acts against Plaintiff

on the basis of her disability (anxiety and depression).

        72.     That the aforementioned acts constitute unlawful practices pursuant to Americans

with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

        73.     That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her disability (anxiety and depression).

        74.     That the unlawful employment practices complained of above were intentional,

unwelcome, and personally hostile and offensive to Plaintiff.

        75.     That the aforementioned conduct of Defendant’s supervisory employees was

sufficiently severe and pervasive so as to alter the terms and conditions of Plaintiff’s




                                                 12
             Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 13 of 25



employment and to create an intimidating, hostile and offensive working environment for

Plaintiff.

          76.   That the discriminatory actions, as set forth above, have caused and will continue

to cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,

humiliation and mental anguish as well as to incur legal fees and court costs.

          77.   That the intentional actions of Defendant and its supervisory employees against

Plaintiff, as alleged above, were done with malice and/or with reckless indifference to Plaintiff’s

rights.

          78.   That Defendant knew or should have known of the aforementioned conduct of

Defendant’s supervisory employees against Plaintiff and failed to take prompt corrective actions.

          79.   That Defendant is vicariously liable for the conduct of its supervisory employees

carried out in the course and scope of their employment. All of the acts set forth above by the

supervisory employees were carried out in the course and scope of their employment.

          WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                          COUNT V
                                       RETALIATION
                      (Adverse Actions and Protected Activity Deterrents)
                           Title VII of the Civil Rights Act of 1964
                                   42 U.S.C. §§ 2000e et seq.

          80.   Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

          81.    Plaintiff was subjected to three involuntary transfers between 2013 and 2017 after

she complained regarding being treated in a disparate manner. With each transfer, Plaintiff’s

duties were further reduced and were no longer commensurate with her qualifications and title.




                                                 13
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 14 of 25



        82.      The aforementioned legally protected activities were known by management to

have occurred.

        83.      The subsequent hostile work environment, involuntary transfers, and revised

position as set forth in the above-referenced facts common to all counts amounted to illegal

retaliation.

        84.      That the aforementioned acts of retaliation for complaining of discrimination and

retaliation constitute unlawful employment practices pursuant to Title VII of the Civil Rights Act

of 1964, as amended 42 U.S.C. §§ 2000e et seq.

        85.      That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee based

upon a disability.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                         COUNT VI
                                       RETALIATION
                      (Adverse Actions and Protected Activity Deterrents)
                      Americans with Disabilities Act of 1990, as amended
                                  42 U.S.C. §§ 12101 et seq.

        86.      Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        87.      Plaintiff was subjected to three involuntary transfers between 2013 and 2017 after

she complained regarding being treated in a disparate manner. With each transfer, Plaintiff’s

duties were further reduced and were no longer commensurate with her qualifications and title.

        88.      The aforementioned legally protected activities were known by management to

have occurred.




                                                  14
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 15 of 25



        89.    The subsequent hostile work environment, involuntary transfers, and revised

position as set forth in the above-referenced facts common to all counts amounted to illegal

retaliation.

        90.    That the aforementioned acts of retaliation for complaining of discrimination and

retaliation constitute unlawful employment practices pursuant to Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, et seq. (2000).

        91.    That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee based

upon a disability.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                               COUNT VII
                       GENDER DISCRIMINATION
                          (Disparate Treatment)
                        MARYLAND CODE ANN.,
         STATE GOVERNMENT ARTICLE, §§ 20-601(a)-(d), 20-606(a)(4), 20-609

        92.    Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        93.    That Defendant carried out the aforementioned acts of discrimination against

Plaintiff based on her gender (female) – a protected class under Maryland Code Ann., State

Government Article.

        94.    That the aforementioned acts constitute unlawful practices pursuant to Maryland

Code Ann., State Government Article.

        95.    That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her gender (female).




                                                15
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 16 of 25



       96.     That the unlawful employment practices complained of above were intentional.

       97.     That the discriminatory actions as set forth above, have cause and will continue to

cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,

humiliation, and mental anguish.

       98.     That the intentional discriminatory actions of Defendant, as alleged above, were

done with malice and/or reckless indifference to Plaintiff’s rights.

       99.     That Plaintiff was similarly situated to Larry Gamble (male), Manager III; Eugene

Morris (male), Manager III; and Scott Green (male), Deputy Chief Manager II, in that they

performed a similar position and duties. Further, they were also supervised by Hardy Bennett and

Dr. Raymond Crowel and received more favorable treatment in that they were not involuntary

transferred, did not have their supervisory responsibilities removed from them, were not placed

on administrative leave, or were otherwise adversely affected.

       100.    That Plaintiff was discriminated against in employment based on her gender when

she was treated less favorably than similarly situated male employees, including but not limited

to Larry Gamble, Eugene Morris, and Scott Green who were not subjected to the aforementioned

acts of discrimination, including but not limited to: involuntary transfer, removal of supervisory

duties, and placement on administrative leave. A motivating factor for taking the aforementioned

adverse job actions against Plaintiff was because of her gender.

       WHEREFORE, Plaintiff prays for relief as more fully set forth below.




                                                 16
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 17 of 25



                             COUNT VIII
                     DISABILITY DISCRIMINATION
                         (Disparate Treatment)
                        MARYLAND CODE ANN.,
        STATE GOVERNMENT ARTICLE, §§ 20-601(a)-(d), 20-606(a)(4), 20-609

       101.    Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

       102.    Maryland Code Ann., State Government Article, § 20-609 prohibits

discrimination against disabled individuals in the terms, conditions, and privileges of

employment.

       103.    Defendant is a “covered entity” and “employer” Maryland Code Ann., State

Government Article, § 20-609.

       104.    Plaintiff was qualified for the position she formerly held and was performing her

job duties at a level that met or exceeded Defendant’s legitimate expectations.

       105.    At all relevant times herein, Plaintiff suffered from a “disability” as that term is

defined in the Maryland Code Ann., State Government Article, § 20-609, as she suffered from a

condition, namely anxiety and depression, that resulted in her experiencing elevated stress and

having difficulty concentrating.

       106.    Plaintiff was able to carry out the essential functions of her position with or

without reasonable accommodation.

       107.    In 2015, Plaintiff notified her employer of her disabilities, anxiety and depression.

       108.    That similarly-situated employees outside the protected class, including but not

limited to other individuals in her department, namely Larry Gamble (Manager III), Eugene

Morris (Manager III), and Scott Green (Deputy Chief Manager II) individuals without

disabilities and employed by the Defendant, were not subjected to the same kind of severe




                                                 17
             Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 18 of 25



adverse employment actions that Plaintiff endured, including, but not limited to: involuntary

transfer, removal of supervisory duties, and placement on administrative leave.

        109.     As a direct and proximate result of the Defendant’s discriminatory actions,

Plaintiff has suffered lost wages and benefits, emotional and additional physical distress,

incurred attorney’s fees, and litigation costs.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                         COUNT IX
                            HOSTILE WORK ENVIRONMENT
                      (Adverse Actions and Protected Activity Deterrents)
                                 MARYLAND CODE ANN.
                        STATE GOVERNMENT ARTICLE, § 20-606

        110.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        111. The actions set forth above were designed to intimidate, harass, and humiliate

Plaintiff.

        112. That Defendant’s supervisors carried out the aforementioned acts against Plaintiff

on the basis of her gender and/or disability (anxiety and depression).

        113. That the aforementioned acts constitute unlawful practices pursuant to Maryland

Code Ann., State Government Article, § 20-606.

        114. That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her gender and/or disability (anxiety and depression).

        115. That the unlawful employment practices complained of above were intentional,

unwelcome, and personally hostile and offensive to Plaintiff.




                                                  18
             Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 19 of 25



          116. That the aforementioned conduct of Defendant’s supervisory employees was

sufficiently severe and pervasive so as to alter the terms and conditions of Plaintiff’s

employment and to create an intimidating, hostile and offensive working environment for

Plaintiff.

          117. That the discriminatory actions, as set forth above, have caused and will continue

to cause Plaintiff to suffer lost earnings and earning capacity, severe emotional distress,

humiliation and mental anguish as well as to incur legal fees and court costs.

          118. That the intentional actions of Defendant and its supervisory employees against

Plaintiff, as alleged above, were done with malice and/or with reckless indifference to Plaintiff’s

rights.

          119. That Defendant knew or should have known of the aforementioned conduct of

Defendant’s supervisory employees against Plaintiff and failed to take prompt corrective actions.

          120. That Defendant is vicariously liable for the conduct of its supervisory employees

carried out in the course and scope of their employment. All of the acts set forth above by the

supervisory employees were carried out in the course and scope of their employment.

          WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                          COUNT X
                                        RETALIATION
                       (Adverse Actions and Protected Activity Deterrents)
                                  MARYLAND CODE ANN.
                         STATE GOVERNMENT ARTICLE, § 20-606

          121.   Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.




                                                 19
          Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 20 of 25



        122.     Plaintiff was subjected to three involuntary transfers between 2013 and 2017 after

she complained regarding being treated in a disparate manner. With each transfer, Plaintiff’s

duties were reduced and were no longer commensurate with her qualifications and title.

        123.     The aforementioned legally protected activities were known by management to

have occurred.

        124.     The subsequent hostile work environment, denial of request for assistance, and

revised position as set forth in the above-referenced facts common to all counts amounted to

illegal retaliation.

        125.     That the aforementioned acts of retaliation for complaining of discrimination and

retaliation constitute unlawful employment practices pursuant to Maryland Code Ann., State

Government Article, § 20-609.

        126.     That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee based

upon a disability.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                            COUNT XI
                       INTERFERENCE WITH RIGHTS UNDER FMLA
                         (Violation of the Family and Medical Leave Act)

        127.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        128.     The FMLA provides, inter alia, that an eligible employee is entitled to up to

twelve (12) weeks of leave without pay during any twelve (12)-month period in order to recover

from a serious medical condition, and that such eligible employee is entitled to be restored to the




                                                  20
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 21 of 25



same or equivalent position at the conclusion of the leave. The FMLA also enables the employee

to take medical leave intermittently when medically necessary. 29 USCS § 2612 (b).

        129.    At the time Plaintiff notified her supervisors of her need to use sick time, she

required time off for diagnostics, treatment, and follow-up.

        130.    Defendant was aware of the circumstances surrounding Plaintiff’s medical

condition and acknowledged Plaintiff’s need to be absent from work due to her medical

condition. The leave began on or around November 20, 2017.

        131.    In requesting the leave due to illness, Plaintiff was exercising, or attempting to

exercise, her lawful rights under the FMLA as it was Defendant’s policy to convert the use of

three of more sick days into FMLA.

        132.    Defendant denied Plaintiff of her rights under the FMLA to take leave in order to

care for her serious medical condition by denying Plaintiff leave and, instead disciplined her for

being AWOL. This conduct amounts to a denial of FMLA benefits under 29 U.S.C. § 2615 (a)(1)

which provides that it shall be unlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise, any right provided under the FMLA.

        133.    As a direct and proximate result of Defendant’s interference with Plaintiff’s rights

under the FMLA, she has suffered lost wages and benefits, emotional distress, attorney’s fees

and litigation costs.

        WHEREFORE, Plaintiff prays for relief as more fully set forth below.

                                           COUNT XII
                                         RETALIATION
                        (Violation of the Family and Medical Leave Act)

        134.    Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.




                                                 21
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 22 of 25



       135.      As an eligible employee under the FMLA as described above, Plaintiff had the

right to take up to twelve (12) weeks of unpaid intermittent medical leave in connection with her

serious medical condition (an infection causing an elevated fever and lesions to her face).

       136.      At the time Plaintiff requested medical leave, she was suffering from a serious

medical condition that required time off for diagnostics, treatment, and follow-up.

       137.      Defendant was aware of the circumstances surrounding Plaintiff’s medical

condition and acknowledged Plaintiff’s need to be absent from work due to her medical

condition. The leave began on or around November 20, 2017.

       138.      In requesting the subject family medical leave, Plaintiff was exercising, or

attempting to exercise, her lawful rights under the FMLA.

       139.      Defendant thereafter denied Plaintiff leave to see medical practitioners for

treatment because Plaintiff exercised, or attempted to exercise, her lawful rights under the

FMLA. Instead, Defendant classified Plaintiff’s absence as “AWOL.”

       140.      Defendant also thereafter involuntarily transferred Plaintiff because she exercised,

or attempted to exercise, her lawful rights under the FMLA.

       141.      Defendant’s aforementioned retaliatory conduct was in violation of the FMLA, 29

U.S.C. § 2615.

       142.      Defendant’s unlawful conduct, as set forth above, was willful and wanton, and/or

was done with malice or in reckless disregard for Plaintiff’s rights under the FMLA.

       143.      Defendant’s aforementioned retaliatory conduct proximately caused economic

and non-economic damages to Plaintiff, including severe emotional distress and lost wages.




                                                  22
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 23 of 25



        144.     Defendant’s unlawful conduct, as set forth above, was not in good faith and

Defendant lacked reasonable grounds for believing that this conduct was not a violation of 29

U.S.C. § 2615.

        WHEREFORE, Plaintiff prays for relief as more fully set below.

                                       COUNT XIII
                               GENDER DISCRIMINATION
                                  (Disparate Treatment)
                            EQUAL PAY ACT OF 1963, as amended
                                29 U.S.C.S. § 206(d), et seq.

        145.     Plaintiff hereby restates and incorporates Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

        146.     That Defendant carried out the aforementioned acts of discrimination against

Plaintiff based on her gender (female) – a protected class under the Equal Pay Act of 1963, as

amended.

        147.     That the aforementioned acts constitute unlawful practices pursuant to Equal Pay

Act of 1963, as amended, 29 U.S.C.S. §§ 206(d) et seq.

        148.     That the effect of the practices complained of above was to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee

because of her gender (female).

        149.     That Plaintiff was similarly situated to Eugene Morris (male), Manager III and

Larry Gamble (male), Manager III in that both performed the same role as Plaintiff.

        150.     That despite Eugene Morris and Larry Gamble both occupying the same position

as Plaintiff, but with less seniority, they both earn a higher salary than Plaintiff.




                                                  23
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 24 of 25



       151.      That Plaintiff was discriminated against in employment based on her gender when

she was paid less than male employees with the same title and position as Plaintiff, including but

not limited to Eugene Morris and Larry Gamble.

       WHEREFORE, Plaintiff prays for relief as more fully set forth below.


                                     PRAYER FOR DAMAGES

       WHEREFORE, for the foregoing reasons, Catherine McAlpine-Eig, Plaintiff, demands

judgment against Defendant, Montgomery County Department of Health and Human Services,

as follows:

       a. Lost wages to be determined;

       b. Damages for her emotional distress and mental anguish in the amount of

              $150,000.00;

       c. Prejudgment and post judgment interest;

       d. Award attorney’s fees and costs, including expert witness fees, as allowed by law;

       e. Award past and future economic damages for all claims as allowed by law, in an

              amount to be determined at trial, including, but not limited to, back pay and lost

              benefits, COBRA payments incurred by Plaintiff, front pay, and special damages

              comprised in part of, but not limited to, past and future costs of borrowing funds to

              meet financial obligations, and past and future out-of-pocket pecuniary losses;

       f. Award past and future non-economic damages for all claims as allowed by law, in an

              amount to be determined at trial, including, but not limited to, lost earnings capacity,

              mental suffering, emotional distress, loss of enjoyment of life, humiliation, loss of

              reputation, and inconvenience;




                                                   24
         Case 8:19-cv-02536-PJM Document 1 Filed 09/03/19 Page 25 of 25



       g. And for such other and further relief as this Honorable Court deems just and

           equitable.


                                              Respectfully Submitted,


______/s/______________________               _____/s/___________________________________
Paul V. Bennett, Esq. (Bar No. 10324)         Elizabeth A. Marcus-Wenger, Esq. (Bar No. 30123)
Bennett & Ellison, P.C.                       Bennett & Ellison, P.C.
2086 Generals Highway, Suite 201              2086 Generals Highway, Suite 201
Annapolis, Maryland 21401                     Annapolis, Maryland 21401
Tel: (410) 974-6000                           Tel: (410) 974-6000
Email: pbennett@belawpc.com                   Email: emarcuswenger@belawpc.com
Attorney for Plaintiff                        Attorney for Plaintiff



                                 DEMAND FOR JURY TRIAL

       Plaintiff, Catherine McAlpine-Eig, by and through her attorneys, Paul V. Bennett, Esq.,

Elizabeth A. Marcus-Wenger, Esq., and Bennett & Ellison, P.C., hereby demands that this

above-captioned matter be tried before a jury on all issues so triable.


                                                      Respectfully Submitted,

____/s/_______________________                        ______/s/____________________________
Paul V. Bennett, Esq.                                 Elizabeth A. Marcus-Wenger, Esq.
Bennett & Ellison, P.C.                               Bennett & Ellison, P.C.
2086 Generals Highway, Suite 201                      2086 Generals Highway, Suite 201
Annapolis, Maryland 21401                             Annapolis, Maryland 21401
Tel: (410) 974-6000                                   Tel: (410) 974-6000
Email: pbennett@belawpc.com                           Email: emarcuswenger@belawpc.com
Attorney for Plaintiff                                Attorney for Plaintiff




                                                 25
